Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 July 1806
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington July 6. 06.
                        
                        The last letter I have had from Edgehill was Anne’s of June 20. that informed me that the family had been
                            generally unwell, that Ellen was still ill, and your self too sick to write. I am very anxious to hear from you & hope
                            that this day’s post will inform me you are all well. this day fortnight I propose to leave this place and to be with you
                            Thursday morning the 24th. absence from you becomes every day more and more insupportable and my confinement here more
                            disgusting. I have certainly great reasons for gratitude to my constituents. they have supported me as cordially as I
                            could ever have expected; and if their affairs can preserve as steady a course for two years to come, and I can then carry
                            into retirement the good will they have hitherto bestowed on me, the day of retirement will be the happiest I have now to
                            come. it will relieve me from a load of care too burthensome for my time of life, and it will restore me to those domestic
                            scenes where alone I can be happy.   we have nothing new to communicate. all public matters are in a state of tranquility,
                            and seem as if they would continue so: and I recollect nothing among your acquaintances here, except that miss Clifton was
                            near losing her life by a small piece of biscuit lodging in her throat which could not be removed till she was near
                            expiring. she is still ill of the effects of it. present me affectionately to mr Randolph, kiss the young ones for me,
                            and be assured of my tenderest & unalterable love.
                        
                            Th: Jefferson
                            
                        
                    